Name: 2006/530/EC: Council Decision of 9 June 2006 on the conclusion of the Agreement between the European Community and Ukraine on certain aspects of air services
 Type: Decision
 Subject Matter: air and space transport;  European construction;  Europe;  international affairs
 Date Published: 2006-08-01; 2008-12-13

 1.8.2006 EN Official Journal of the European Union L 211/39 COUNCIL DECISION of 9 June 2006 on the conclusion of the Agreement between the European Community and Ukraine on certain aspects of air services (2006/530/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 80(2), in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1). Whereas: (1) By its decision of 5 June 2003 the Council authorised the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with a Community agreement. (2) The Commission has negotiated, on behalf of the Community, an agreement with Ukraine on certain aspects of air services in accordance with the mechanisms and directives in the Annex to the said Council Decision. (3) The Agreement has been signed, on behalf of the Community, on 1 December 2005 subject to its possible conclusion at a later date, in accordance with the Council Decision of 28 November 2005. (4) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 1. The Agreement between the European Community and Ukraine on certain aspects of air services is hereby approved on behalf of the Community. 2. The text of the Agreement is attached to this Decision (2). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to make the notification provided for in Article 9(1) of the Agreement. Done at Luxembourg, 9 June 2006. For the Council The President H. GORBACH (1) Opinion delivered on 14 March 2006 (not yet published in the Official Journal). (2) See page 24 of this Official Journal.